Name: Commission Implementing Decision (EU) 2018/1986 of 13 December 2018 establishing specific control and inspection programmes for certain fisheries and repealing Implementing Decisions 2012/807/EU, 2013/328/EU, 2013/305/EU and 2014/156/EU
 Type: Decision_IMPL
 Subject Matter: natural environment;  fisheries;  international law
 Date Published: 2018-12-14

 14.12.2018 EN Official Journal of the European Union L 317/29 COMMISSION IMPLEMENTING DECISION (EU) 2018/1986 of 13 December 2018 establishing specific control and inspection programmes for certain fisheries and repealing Implementing Decisions 2012/807/EU, 2013/328/EU, 2013/305/EU and 2014/156/EU THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 95 thereof, Whereas: (1) Regulation (EC) No 1224/2009 establishes rules for the control of all activities covered by the common fisheries policy carried out on the territory of Member States or in Union waters or by Union fishing vessels or, without prejudice to the primary responsibility of the flag Member State, by nationals of Member States, and provides, in particular, that Member States shall ensure that control, inspection and enforcement are carried out on a non-discriminatory basis as regards sectors, vessels or persons, and on the basis of risk management. (2) In accordance with Article 95 of Regulation (EC) No 1224/2009, the Commission may, in concert with the Member States concerned, adopt specific control and inspection programmes for specific fisheries and sea basins. (3) Specific control and inspection programmes have been adopted by the Commission for several sea basins and have been implemented by Members States through joint deployment plans, with the European Fisheries Control Agency (EFCA) assuring operational coordination of inspection activities in this frame. (4) The recent Commission REFIT evaluation (2) found that specific control and inspection programmes are an efficient and effective tool for improving cooperation and exchange of information among Member States. (5) The specific control and inspection programmes established under Commission Implementing Decisions 2012/807/EU (3), 2013/328/EU (4), 2013/305/EU (5) expire on 31 December 2018. Such programmes should also be provided for after that date to continue fostering cooperation and exchange of data among Member States, as well as to promote level playing field in inspection and control activities across the Union. (6) In order to simplify the adoption and ensure consistent implementation of the specific control and inspection programmes at Union level, those specific control and inspections programmes should be gathered in one single decision. The reporting obligation of the Member States should be revised, with the objective to align them to the new benchmarks and to reduce as much as possible the administrative burden. (7) In order to ensure coherence across sea basins, the specific control and inspection programme established under Commission Implementing Decision 2014/156/EU (6) should be also revised, including the benchmarks and reporting obligations. (8) In accordance with Article 95(2) of Regulation (EC) No 1224/2009 the specific control and inspection programmes should state the scope, objectives and priorities as well as benchmarks for inspection activities. (9) In order to reflect recently adopted Union fisheries conservation and management measures, the scope of the specific control and inspections programmes should be extended to certain additional stocks and fisheries. The scope should also include recreational fisheries for stocks covered by Union conservation measures and fisheries managed by Regional Fisheries Management Organisations. It is also necessary to align the priorities of the specific control and inspection programmes with those of the common fisheries policy, in particular as regards the implementation of the landing obligation. (10) This decision should therefore cover certain fisheries in the Baltic Sea, the North Sea, the Western Waters of North Eastern Atlantic, the Eastern Atlantic, the Mediterranean Sea and the Black Sea. (11) Article 95(2) of Regulation (EC) No 1224/2009 provides that the specific control and inspection programme benchmarks for inspections activities are to be established on the basis of risk management. For this purpose, and in order to provide for a coherent approach to controls and inspections within a sea basin and a level playing field for fisheries of different Member States, a harmonised methodology for the risk assessment should be used. The harmonised methodology should be established by the Member States in cooperation with EFCA and should be based on possible threats of non-compliance with the rules of the common fishery policy. (12) Member States should communicate the results of their risk assessment to EFCA. EFCA should use this information when coordinating the risk assessment at regional level. (13) EFCA should establish a regional risk management strategy which shall be implemented through a joint deployment plan as defined in Article 2(c) of Council Regulation (EC) No 768/2005 (7). (14) In accordance with Article 95(4) of Regulation (EC) No 1224/2009 Member States should adopt the necessary measures to ensure the implementation of the specific control and inspection programme, particularly as regards the required human and material resources and the periods and zones where these are to be deployed. (15) Joint inspection and surveillance activities between the Member States concerned should be carried out, where applicable, in accordance with joint deployment plans established by the EFCA so as to enhance uniformity of control, inspection and surveillance practices and to coordinate control, inspection and surveillance activities between the competent authorities of those Member States. (16) The target benchmarks determining the intensity of control and inspection activities should be set for the fishing vessels in the high and very high risk fleet segments in all concerned Member States. All target benchmarks should be assessed taking into account the yearly evaluation performed by Member States. Member States should be entitled to use alternative target benchmarks expressed in terms of improved compliance levels. (17) Exchange of information between competent authorities of Member States and with EFCA concerning vessel monitoring system data, data from the electronic reporting system including fishing activity reports, prior notifications, landing and transhipment declarations and sales notes, inspection and surveillance data, including inspection and observer reports and infringement reports and the processing of personal data is necessary for implementation of the specific control and inspection programmes, joint deployment plans and joint inspection and surveillance activities. It should be ensured at all times and at all levels that the obligations on personal data protection laid down in Regulations (EU) 2016/679 (8) and (EU) 2018/1725 of the European Parliament and of the Council (9), and, where applicable, the provisions of the Member States transposing Directive (EU) 2016/680 of the European Parliament and of the Council (10) are respected. (18) Personal data processed for the purpose of implementing the specific control and inspection programmes should not be stored for a period exceeding 10 years. This period will allow the Member States competent authorities and EFCA to complete their duties concerning the follow-up, the reporting and evaluation of the specific control and inspection programmes. As regards the data necessary for the follow-up of inspections such as enquiries, infringements, judicial or administrative proceedings, a specific longer retention period of 20 years is necessary due to the length of such processes and the need for those data to be used until the end of such processes. In addition, where the data is used for scientific purposes and for providing scientific advice, the retention period should be extended to allow for the long-term scientific monitoring and assessment of marine biological resources. (19) Member States should prepare and send to the Commission yearly reports on the implementation of the specific control and inspection programmes. The Commission should use these reports to assess the implementation of the specific control and inspection programmes and to evaluate, their adequacy and effectiveness. Such assessment may serve as the basis for the review of the specific inspection and control programmes. (20) The measures provided for in this Decision are in accordance with the opinion of the Committee for fisheries and aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter 1. This Decision establishes specific control and inspection programmes for: (a) fisheries exploiting stocks or species covered by multiannual plans referred to in Articles 9 and 10 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (11) and plans adopted in accordance with Article 18 of that Regulation as well as by other Union measures adopted pursuant to Article 43(3) of the Treaty and providing for quantitative limitations and allocation of fishing opportunities; (b) fisheries exploiting species under the landing obligation pursuant to Article 15 of the Regulation (EU) No 1380/2013; (c) certain fisheries exploiting stocks or species subject to conservation and management measures adopted by Regional Fisheries Management Organizations, as set out in Annexes I to V. 2. The specific control and inspection programmes are set out in Annexes I to V and shall be implemented by the Member States referred to in those Annexes (Member States concerned). Article 2 Scope The specific control and inspection programmes shall cover the following activities: (a) fishing activities within the meaning of Article 4(1) of Regulation (EC) No 1224/2009 in the areas referred to in Annexes I to V of this Decision (areas concerned); (b) fishing related activities, including weighing, processing, marketing, transport and storage of fisheries products; (c) importation and indirect importation as defined in Article 2(11) and Article 2(12) of Council Regulation (EC) No 1005/2008 (12), for fisheries covered in Annex I; (d) exportation and re-exportation as defined in Article 2(13) and Article 2(14) of Regulation (EC) No 1005/2008, for fisheries covered in Annex I; (e) recreational fisheries as defined in Article 4(28) of Regulation (EC) No 1224/2009, when subject to Union conservation measures and when specified in the relevant Annex; (f) emergency measures pursuant to Article 108 of Regulation (EC) No 1224/2009 and Commission measures in case of a serious threat to marine biological resources in accordance with Article 12 of Regulation (EU) No 1380/2013. Article 3 Objectives 1. The specific control and inspection programmes shall ensure a uniform and effective implementation of the conservation and control measures applicable to stocks and fisheries referred to in Annexes I to V. 2. Control and inspection activities carried out under each specific control and inspection programme shall in particular aim at ensuring compliance with the following provisions: (a) fishing opportunities management and any specific conditions associated therewith, including the monitoring of quota uptake, effort regime and technical measures applied in the areas concerned; (b) reporting obligations applicable to fishing activities, in particular the reliability of the information recorded and reported; (c) the obligation to land all catches of species subject to the landing obligation pursuant to Regulation (EU) No 1380/2013, and the measures to reduce discarding provided for in Title IIIa of Council Regulation (EC) No 850/98 (13); (d) the special rules for weighing of certain pelagic species provided for in Articles 78 to 89 of Commission Implementing Regulation (EU) No 404/2011 (14); (e) specific provisions approved by Regional Fisheries Management Organizations regarding the stocks and the areas concerned by this Decision. Article 4 Priorities 1. The Member States concerned shall carry out control and inspection with respect to fishing activities and fishing related activities regarding the different stocks and area(s) referred to in Annexes I to V to this Decision on the basis of risk management, in accordance with Article 5(4) of Regulation (EC) No 1224/2009 and Article 98 of Implementing Regulation (EU) No 404/2011. 2. Each Member State concerned shall attribute a level of priority for control and inspections on the basis of the results of the risk assessment carried out in accordance with the procedures laid down in Article 5. 3. Each fishing vessel and/or fleet segment as referred to in Article 5(2)b shall be subject to control and inspections according to the level of priority attributed pursuant to paragraph 2, ensuring that all the stocks of the fisheries listed in Annexes I to V are adequately covered. 4. Inspections ashore of operators engaged in fishing related activities shall be conducted when relevant in relation to the step in the fishery/marketing chain and when part of the risk management strategy as referred in Article 6. Article 5 Procedures for risk assessment and relation with joint deployment plans 1. The Member States concerned shall assess, at least once a year, risks with regard to the fisheries listed in Annexes I to V in accordance with the harmonised methodology established by the Member States in cooperation with the European Fisheries Control Agency (EFCA), and based on possible threats of non-compliance with the rules of the common fishery policy. 2. The risk assessment methodology referred to in paragraph 1 shall provide that the Member States: (a) consider, using all available and relevant information, how likely a non-compliance is to happen and, if it were to happen, its potential impact(s); (b) establish the level of risk by stocks, gear, area covered (referred to as fleet segment) and time of the year, based on likelihood and potential impact. The estimated risk level shall be expressed as very high, high, medium, low. 3. In the framework of a joint deployment plan established by EFCA in accordance with Regulation (EC) No 768/2005 (joint deployment plan) each Member State concerned shall communicate to EFCA the results of its risk assessment. The identified type of possible non-compliance (threats) with the applicable rules on the common fishery policy shall be outlined to facilitate programming the risk management strategy referred to in Article 6. Member States shall immediately communicate to EFCA any changes in the estimated level of risks. 4. EFCA shall use the information received from Member States when coordinating the risk assessment at regional level. 5. The Member States concerned shall establish a list of their vessels indicating, at least the medium-, high- and very high risk vessels. The list of vessels shall be regularly updated taking into consideration the information collected during control and inspection activities, including joint control and inspection and any relevant information provided by other Member States. 6. In cases where a fishing vessel flying the flag of a Member State which is not a Member State concerned, or a third country fishing vessel, operates in the areas concerned the level of risk pursuant to paragraph 5 shall be determined by the coastal Member State in whose waters the fishing vessel is operating, unless the flag State authorities provide, in the framework of Article 8 of this Decision, the level of that risk. 7. In the framework of a joint deployment plan and for operational reasons the Member States concerned shall communicate to EFCA the list of vessels established pursuant to paragraphs 5 and 6. The identified type of threats applicable to the vessels shall be outlined to facilitate effective control and inspection activities. The Member States concerned shall immediately inform EFCA of any changes following the update of their list. Article 6 National and regional risk management strategies 1. On the basis of the results of the risk assessments each Member State concerned shall establish at least once a year a national risk management strategy focused on ensuring compliance with the rules of the common fisheries policy. Such strategy shall encompass the identification, description and allocation of appropriate resources, control instruments and inspection means, taking into account the identified level of risks, the nature of threat of non-compliance with the rules of the common fishery policy, and the achievement of the target benchmarks. 2. EFCA, on the basis of the regional risk assessment referred to in Article 5(4) of this Decision, shall establish a regional risk management strategy, as referred to in paragraph 1 of this Article. EFCA shall coordinate and implement this regional risk management strategy through a joint deployment plan. Article 7 Target benchmarks 1. Without prejudice to the target benchmarks defined in point 4 of Annex I to Regulation (EC) No 1224/2009 and in Article 9(1) of Regulation (EC) No 1005/2008, the target benchmarks for inspections of fishing vessels are set out in point 4 respectively of Annexes I to V to this Decision. 2. By way of derogation from paragraph 1, Member States may apply alternatively different target benchmarks, expressed in terms of improved compliance levels according to the harmonised methodology established in cooperation with the EFCA, in order to fulfil the objectives set in Article 3 of this Decision, provided that: (a) detailed analysis of the fishing activities or fishing related activities and enforcement related issues justifies the need for setting target benchmarks in the form of improved compliance levels; (b) the Member States concerned define the control and inspection effort as well as the strategy to achieve the outcomes expected with the improved compliance levels; (c) the benchmarks expressed in terms of improved compliance levels do not negatively impact objectives, priorities and risk-based procedures defined by the specific control and inspection programmes; (d) the benchmarks expressed in terms of improved compliance levels are notified to the Commission at the latest one year after entry into force of this Decision and subsequently every 2 years, and this latter does not object to them within 90 days of the notification. 3. All target benchmarks shall be assessed annually on the basis of the evaluation reports referred to in Article 11(1) and, where appropriate, revised accordingly in the framework of the evaluation provided for in Article 11(6). 4. Where applicable, a joint deployment plan shall give effect to target benchmarks referred to in this Article. Article 8 Cooperation between Member States and with third countries 1. The Member States concerned shall cooperate in the implementation of the specific control and inspection programmes. 2. Where appropriate, all other Member States shall cooperate with the Member States concerned and EFCA to achieve the objectives of the joint deployment plans. 3. The Member States concerned and EFCA may cooperate with the competent authorities of third countries for the implementation of the specific control and inspection programmes. Article 9 Joint inspections and surveillance activities 1. For the purpose of increasing the efficiency and effectiveness of their national fisheries control systems, the Member States concerned shall where appropriate undertake joint inspection and surveillance activities on their territory and in waters under their jurisdiction and where applicable in international waters. Without prejudice to Article 5(1) of Regulation (EC) No 1224/2009, where applicable, such activities shall be carried out in the framework of joint deployment plans as referred to in Article 9(1) of Regulation (EC) No 768/2005. 2. For the purpose of joint inspection and surveillance activities, each Member State concerned shall: (a) ensure that officials and Union inspectors from other Member States concerned are invited to participate in joint inspection and surveillance activities; (b) establish joint operational procedures applicable to their surveillance crafts; (c) use standard procedures for inspections agreed with EFCA in the framework of a joint deployment plan; (d) designate contact points as referred to in Article 80(5) of Regulation (EC) No 1224/2009, where appropriate. 3. Officials of the Member States concerned and Union inspectors may participate in joint inspection and surveillance activities. Article 10 Exchange of data 1. For the purpose of implementing the specific control and inspection programmes, each Member State concerned shall ensure the electronic exchange with other Member States concerned and EFCA of data related to fishing activities and fishing related activities covered by the specific control and inspection programmes. The exchange of data referred to in the first subparagraph shall be in accordance with Article 111 of Regulation (EC) No 1224/2009 and with Article 118 of and Annex XII to Implementing Regulation (EU) No 404/2011. 2. Data exchanged pursuant to paragraph 1 may include personal data. EFCA and Member States may process personal data to which they have access pursuant to paragraph 1 for the purposes of complying with their tasks and obligations under the specific control and inspection programmes. EFCA and Member States shall take, in accordance with Article 5 of Regulation (EU) 2016/679 and Article 4 of Regulation (EU) 2018/1725, measures to ensure appropriate protection of personal data. 3. Personal data contained in the information exchanged pursuant to paragraph 1 shall not be stored for a period longer than 10 years, except if such personal data is necessary to allow the follow up of an infringement, an inspection, or judicial or administrative proceedings. In this case, such personal data may be stored for 20 years. If personal data contained in the information exchanged pursuant to paragraph 1 is retained for a longer period of time, the data shall be anonymised. 4. By way of derogation from paragraph 3, personal data contained in the information exchanged pursuant to paragraph 1 may be stored for a period exceeding the periods set in paragraph 3 solely for the purpose of performing scientific research and providing scientific advice in line with Article 89 of Regulation (EU) 2016/679. 5. Member States shall process personal data collected pursuant to this Decision in accordance with Article 4(7) of Regulation (EU) 2016/679. 6. EFCA and the Member State authorities shall ensure the security of the processing of personal data that takes place pursuant to this Decision. EFCA and the Member State authorities shall cooperate on security-related tasks. 7. EFCA and Member States shall take measures to ensure appropriate protection of the confidentiality of the information received pursuant to this Decision in accordance with Article 113 of Regulation (EC) No 1224/2009. Article 11 Information and evaluation 1. Each Member State shall, by 31 March of each year, send to the Commission and to the EFCA a report concerning the control and inspection activities carried out under the specific control and inspection programmes of the preceding calendar year. 2. The report referred to in paragraph 1 shall at least include the information listed in Annex VI. 3. The information referred to in point IV of Annex VI shall continue to be listed and be updated in each report until the action is concluded under the laws of the Member State concerned. Where no action is taken following the detection of a serious infringement, an explanation shall be included. 4. For fisheries referred to in Annex I, the information referred to in point IV of Annex VI shall be transmitted by electronic means to the Commission and to the EFCA by 15 September and shall be updated by 31 March of the following year. 5. EFCA, for its annual assessment of the effectiveness of joint deployment plans referred to in Article 14 of Regulation (EC) No 768/2005, shall take into consideration the reports referred to in paragraph 1 of this Article. 6. The Commission shall convene at least every two years a meeting of the Committee for fisheries and aquaculture to assess the implementation and evaluate the adequacy and effectiveness of the specific control and inspection programmes and their overall impact on compliance by fishing vessels and operators. Article 12 Repeal and transition period Without prejudice to the second paragraph of this Article, Implementing Decisions 2012/807/EU, 2013/328/EU, 2013/305/EU and 2014/156/EU are repealed. However, Implementing Decisions 2012/807/EU, 2013/328/EU, 2013/305/EU and 2014/156/EU shall continue to apply for the report to be submitted by the Member States in 2019 concerning the control and inspection activities carried out in 2018. Article 13 Entry into force This Decision shall enter into force on third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. Done at Brussels, 13 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) COM(2017) 192 final, http://eur-lex.europa.eu/legal-content/EN/TXT/?uri=COM:2017:192:FIN. (3) Commission Implementing Decision 2012/807/EU of 19 December 2012 establishing a specific control and inspection programme for pelagic fisheries in Western Waters of the North East Atlantic (OJ L 350, 20.12.2012, p. 99). (4) Commission Implementing Decision 2013/328/EU of 25 June 2013 establishing a specific control and inspection programme for fisheries exploiting cod, plaice and sole in the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea (OJ L 175, 27.6.2013, p. 61). (5) Commission Implementing Decision 2013/305/EU of 21 June 2013 establishing a specific control and inspection programme for fisheries exploiting cod, herring, salmon and sprat in the Baltic Sea (OJ L 170, 22.6.2013, p. 66). (6) Commission Implementing Decision 2014/156/EU of 19 March 2014 establishing a specific control and inspection programme for fisheries exploiting stocks of bluefin tuna in the Eastern Atlantic and the Mediterranean, swordfish in the Mediterranean and for fisheries exploiting stocks of sardine and anchovy in the Northern Adriatic Sea (OJ L 85, 21.3.2014, p. 15). (7) Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (OJ L 128, 21.5.2005, p. 1). (8) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (9) Regulation (EU) 2018/1725 of the European Parliament and of the Council of 23 October 2018 on the protection of natural persons with regard to the processing of personal data by the Union institutions, bodies, offices and agencies and on the free movement of such data, and repealing Regulation (EC) No 45/2001 and Decision No 1247/2002/EC (OJ L 295, 21.11.2018, p. 39). (10) Directive (EU) 2016/680 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data by competent authorities for the purposes of the prevention, investigation, detection or prosecution of criminal offences or the execution of criminal penalties, and on the free movement of such data, and repealing Council Framework Decision 2008/977/JHA (OJ L 119, 4.5.2016, p. 89). (11) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (12) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (13) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (14) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). ANNEX I DETAILS ON THE SPECIFIC CONTROL AND INSPECTION PROGRAMME FOR FISHERIES EXPLOITING ICCAT (1) SPECIES IN THE EASTERN ATLANTIC AND THE MEDITERRANEAN SEA AND FOR CERTAIN DEMERSAL AND PELAGIC FISHERIES IN THE MEDITERRANEAN SEA (1) This specific control and inspection programme shall cover the geographical areas defined as follows: (a) Eastern Atlantic means International Council for the Exploration of the Seas (ICES (2)) subareas VII, VIII, IX, X as defined in Annex III to Regulation (EC) No 218/2009 and FAO (3) division 34.1.2; (b) Mediterranean means FAO subareas 37.1, 37.2 and 37.3 or geographical sub-areas 1 to 27 as defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council (4); (c) Northern Adriatic and Southern Adriatic means the geographical subareas 17 and 18 as defined in Annex I to Regulation (EU) No 1343/2011; (d) Strait of Sicily means the geographical sub-areas 12, 13, 14, 15, and 16, as defined in Annex I to Regulation (EU) No 1343/2011; (2) The Member States concerned are Croatia, Cyprus, France, Greece, Italy, Malta, Portugal, Slovenia and Spain. (3) The following fisheries shall be considered:  Fisheries (including recreational) exploiting stocks of bluefin tuna in the Eastern Atlantic and the Mediterranean Sea;  Fisheries (including recreational) exploiting Swordfish in the Mediterranean;  Fisheries exploiting Albacore in the Mediterranean;  Fisheries exploiting sardine and anchovy in the Northern and Southern Adriatic Sea;  Fisheries exploiting European hake and deep-water rose shrimp in the Strait of Sicily;  Fisheries exploiting deep-sea shrimps in the Levant and Ionian Sea;  Fisheries exploiting European eel of the species Anguilla anguilla in Union waters of the Mediterranean;  Fisheries exploiting species under the landing obligation pursuant to Article 15 of Regulation (EU) No 1380/2013. (4) Target benchmarks for inspections The following benchmarks shall be implemented by the Member States specified in point 2 of this Annex. (a) Inspections activities at sea; On a yearly basis at least 60 % of total inspections at sea (excluding aerial surveillance) shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. (b) Inspections at landing (inspections in ports and before first sale); On a yearly basis at least 60 % of total inspections at landing shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. (c) Inspections in traps and farming installations related to fisheries exploiting stocks of bluefin tuna in the Eastern Atlantic and the Mediterranean sea; On a yearly basis 100 % of caging and transfer operations at traps and farm installations, including release of fish, shall be inspected. (1) International Commission for the conservation of Atlantic Tunas (2) ICES (International Council for the Exploration of the Sea) zones are as defined in Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north- east Atlantic (OJ L 87, 31.3.2009, p. 70). (3) UN Food and Agriculture Organisation (4) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). ANNEX II DETAILS ON THE SPECIFIC CONTROL AND INSPECTION PROGRAMME FOR CERTAIN FISHERIES IN THE BLACK SEA (1) This specific control and inspection programme shall cover the geographical areas defined as follows: Union waters of Black Sea where Black Sea means the GFCM (General Fisheries Commission for the Mediterranean) geographical sub-area 29 as defined in Annex I to Regulation (EU) No 1343/2011; (2) The Member States concerned are Bulgaria and Romania. (3) The following fisheries shall be considered:  Fisheries exploiting turbot in the Black Sea;  Fisheries exploiting species under the landing obligation pursuant to Article 15 of Regulation (EU) No 1380/2013. (4) Target benchmarks for inspections The following benchmarks shall be implemented by the Member States specified in point 2 of this Annex. (a) Inspections activities at sea; On a yearly basis at least 60 % of total inspections at sea (excluding aerial surveillance) shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. (b) Inspections at landing (inspections in ports and before first sale); On a yearly basis at least 60 % of total inspections at landing shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. ANNEX III DETAILS ON THE SPECIFIC CONTROL AND INSPECTION PROGRAMME FOR CERTAIN PELAGIC AND DEMERSAL FISHERIES IN THE BALTIC SEA (1) This specific control and inspection programme shall cover the geographical areas defined as follows: Union waters of the Baltic Sea, where Baltic Sea means ICES zones IIIb, IIIc and IIId; (2) The Member States concerned are Denmark, Estonia, Finland, Germany, Latvia, Lithuania, Poland, and Sweden. (3) The following fisheries shall be considered:  Fisheries exploiting cod (including recreational fisheries in subdivisions 22-24), herring, salmon, sprat;  Fisheries exploiting European eel of the species Anguilla anguilla in Union waters of the Baltic Sea;  Fisheries exploiting species under the landing obligation pursuant to Article 15 of Regulation (EU) No 1380/2013. (4) Target benchmarks for inspections The following benchmarks shall be implemented by the Member States specified in point 2 of this Annex. (a) Inspections activities at sea; On a yearly basis at least 60 % of total inspections at sea (excluding aerial surveillance) shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. (b) Inspections at landing (inspections in ports and before first sale); On a yearly basis at least 60 % of total inspections at landing shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. ANNEX IV DETAILS ON THE SPECIFIC CONTROL AND INSPECTION PROGRAMME FOR CERTAIN DEMERSAL AND PELAGIC FISHERIES IN THE NORTH SEA AND IN ICES DIVISION IIa (1) This specific control and inspection programme shall cover the geographical areas defined as follows:  Union waters of the North Sea where North Sea means ICES zones IIIa and IV;  Union waters of ICES division IIa. (2) The Member States concerned are Belgium, Denmark, Germany, Ireland, France, the Netherlands, Sweden, and the United Kingdom. (3) The following fisheries shall be considered:  Fisheries exploiting mackerel, herring, horse mackerel, blue whiting, argentine, sprat; sand eel and Norway pout; cod, haddock, whiting, saithe, Norway lobster, sole, plaice, hake, Northern prawn;  Fisheries exploiting European eel of the species Anguilla anguilla;  Fisheries exploiting species under the landing obligation pursuant to Article 15 of Regulation (EU) No 1380/2013. (4) Target benchmarks for inspections The following benchmarks shall be implemented by the Member States specified in point 2 of this Annex. (a) Inspections activities at sea; On a yearly basis at least 60 % of total inspections at sea (excluding aerial surveillance) shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. (b) Inspections at landing (inspections in ports and before first sale); On a yearly basis at least 60 % of total inspections at landing shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. ANNEX V DETAILS ON THE SPECIFIC CONTROL AND INSPECTION PROGRAMME FOR CERTAIN DEMERSAL AND PELAGIC FISHERIES IN WESTERN WATERS OF THE NORTH-EAST ATLANTIC (1) This specific control and inspection programme shall cover the geographical areas defined as follow: Union waters of the Western waters of the North East Atlantic, where Western waters of the North East Atlantic means: ICES zones V (excluding Va and only Union waters of Vb), VI and VII, VIII, IX and X (waters around Azores), and CECAF zones (1) 34.1.1, 34.1.2 and 34.2.0 (waters around Madeira and the Canary Islands). (2) The Member States concerned are Belgium, Denmark, Estonia, France, Germany, Ireland, Latvia, Lithuania, the Netherlands, Poland, Portugal, Spain and the United Kingdom. (3) The following fisheries shall be considered:  Fisheries exploiting stocks of mackerel, herring, horse mackerel, blue whiting, boarfish, anchovy, argentine, sardine and sprat in Union waters of ICES sub-areas V, VI, VII, VIII and IX and in Union waters of CECAF 34.1.11;  Fisheries exploiting stocks of hake which inhabits the ICES division Vb (Union waters), VIa (Union waters), ICES subarea VII and ICES divisions VIII a, b, d, e (usually referred as Northern hake stock);  Fisheries exploiting stocks which inhabits Divisions VIIIc and IXa, as delineated by the International Council for the Exploration of the Sea (usually referred as the Southern hake stock); the Norway lobster stock which inhabits ICES Division VIIIc and IXa;  Fisheries exploiting sole stock in ICES Divisions VIIIa, VIIIb and VIIe (2);  Fisheries exploiting cod, sole, plaice in the Union waters of ICES zones VIa, VIIa and VIId;  Fisheries exploiting European eel of the species Anguilla anguilla in Union waters of ICES areas VI, VII, VIII and IX;  Fisheries exploiting species under the landing obligation pursuant to Article 15 of Regulation (EU) No 1380/2013. (4) Target benchmarks for inspections The following benchmarks shall be implemented by the Member States specified in point 2 of this Annex. (a) Inspections activities at sea; On a yearly basis at least 60 % of total inspections at sea (excluding aerial surveillance) shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. (b) Inspections at landing (inspections in ports and before first sale); On a yearly basis at least 60 % of total inspections at landing shall be conducted on fishing vessels belonging to the fleet segments in the two highest risk level categories identified according to Article 5(1) and 5(2) ensuring that both these fleet segments are adequately and proportionally covered. (1) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (2) Pending the results of ongoing proposals for Regulations of the European Parliament and of the Council establishing multi-annual plans for the management of demersal fisheries in western EU waters. ANNEX VI CONTENT OF THE EVALUATION REPORT Evaluation reports shall at least contain the following information: I. General analysis of control, inspection and enforcement activities carried out The Member States concerned shall report the following information by sea basin according to Annexes I to V:  Results of the risk assessment, with description of risks and threats identified by the concerned Member State for the fisheries covered by the specific control and inspection programmes (providing information on the review/update process where appropriate);  Summary table of the fleet segments identified and their risk level;  Detailed content of the risk management strategy. II. Detailed analysis of control, inspection and enforcement activities carried out The Member States concerned shall report the following information by sea basin according to Annexes I to V. Table 1 Summary data of inspections at sea Patrol days [days] No of total inspections at sea No of total suspected serious infringements No of inspections at sea on fishing vessels in the highest risk fleet segment categories No of inspections at sea on fishing vessels in the second highest risk fleet segment categories No of inspections at sea on fishing vessels in others than the highest and second highest risk fleet segment categories No of suspected serious infringements for fishing vessels in the highest risk fleet segment categories No of suspected serious infringements for fishing vessels in the second highest risk fleet segment categories No of suspected serious infringements for fishing vessels in others than the highest and second highest risk fleet segment categories Total serious infringement rate (*1) average [%] Serious infringement rate (*1) for fishing vessels in the highest fleet segment risk categories [%] Serious infringement rate (*1) for fishing vessels in the second highest fleet segment risk categories [%] Serious infringement rate (*1) for fishing vessels in others than the highest and second highest fleet segment risk categories [%] Table 2 Summary data of surveillance at sea Number of aerial surveillance (hours) No of total sightings from aerial surveillance No of total sightings from patrol vessels No of total suspected serious infringements No of suspected serious infringements for fishing vessels in the highest risk fleet segment categories No of suspected serious infringements for fishing vessels in the second highest risk fleet segment categories No of suspected serious infringements for fishing vessels in others than the highest and second highest risk fleet segment categories Table 3 Summary data of inspection activities at landing (inspections in ports and before first sale) Inspection men/days [optional] No of total inspections at landing No of total suspected serious infringements No of inspections on fishing vessels in the highest risk fleet segment categories No of inspections on fishing vessels in the second highest risk fleet segment categories No of inspections on fishing vessels in others than the highest and second highest risk fleet segment categories No of suspected serious infringements for fishing vessels in the highest risk fleet segment categories No of suspected serious infringements for fishing vessels in the second highest risk fleet segment categories No of suspected serious infringements for fishing vessels in others than the highest and second highest risk fleet segment categories Serious infringement rate (*2) average (total) Serious infringement rate (*2) for fishing vessels in the highest risk fleet segment categories Serious infringement rate (*2) for fishing vessels in the second highest risk fleet segment categories Serious infringement rate (*2) for fishing vessels in others than the highest and second highest fleet segment risk categories [%] Table 4 Summary data of inspection activities ashore on operators (excluding the inspections in ports and before first sale reported in Table 3) Inspection men/days ashore [optional] No of total inspections ashore No of total suspected serious infringements Serious infringement rate (*3) III. Control of the landing obligation Member States shall provide specific details on the resources, instruments and means provided for the control of the landing obligation, and the results of the control. In particular, at least the following information should be provided: 1. Total number of vessels with control observer on board; 2. Number of vessels equipped with close-circuit television CCTV; 3. Number of sea inspections carried out with last haul analysis; 4. Means of control used other than those listed in points 1 to 3, specifying which other means of control are used (e.g. aerial surveillance by aircrafts, REM, drone); 5. Total number of infringements of the landing obligation, specifying the number of those related to non-compliance with provisions in relevant discard plans. IV. Periodical Information on detected infringements Table 5 Format for the communication of the information to be provided according to Article 11 for each inspection with suspected infringement to be included in the report: Element name Code Description and content Identification of inspection II ISO alpha2 country code + 9 digits, e.g. DK201900001 Date of inspection DA YYYY-MM-DD Type of inspection or control IT Sea, landing, transport, first sale, storage, marketing, transfer, control transfer, caging, transhipment, release, document (to be indicated) Identification of each fishing vessel, vehicle or operator ID Union fleet register number and name of the fishing vessel, ICCAT registration No (if applicable) Traps or vehicle identification, and/or company name of the operator, including farm installations. Fishing gear type GE Gear code based on FAO's International Standard Statistical Classification of the Fishing Gear Type of suspected infringement TS Description of the infringement with indication of the provision(s) concerned. If applicable, indicate type of infringement detected, using the following codes:  For serious infringements:  Code 1 to 12 in reference to the number (left column) in the Annex XXX of Implementing Regulation (EU) No 404/2011,  Code 13, 14 and 15 in reference to Article 90(1)(a), (b) and (c) of the Control Regulation respectively,  Code a to p in reference to the Annex VIII of Regulation (EU) 2016/1627 of the European Parliament and the Council (1),  For infringements that do not fall under EU regulation Code 99. Infringements related to legislation adopted by RFMOs and transposed into EU law shall be identified by the relevant provision and Regulation that has been violated. Amount of fish concerned and related to the infringement, by species AF Indicate the quantities concerned of each one of the species on board or (for live BFT) in the cage (for BFT: weight and numbers). State of play follow up FU Indicate state of play: PENDING, APPEAL PENDING, CONFIRMED or DISMISSED Fine (when available) SF Fine in EUR Confiscation SC CATCH/GEAR/OTHER for physical confiscation. Amount confiscated in case of value of catch/gear in EUR, e.g. 10 000 ; Other SO In case of withdrawal of license/authorisation, indicate LI or AU + number of days, e.g. AU30 Points (when available) SP Number of points assigned in accordance with Article 126(1) of Implementing Regulation (EU) No 404/2011, e.g. 12; Remarks RM In case of no action taken, following detection of a serious infringement, explanation why in free text. V. Analysis of target benchmarks expressed in terms of improved compliance levels If the Member State applies alternative target benchmarks as referred to in Article 7(2) of this Decision, the following information shall be reported: Table 6 Achievement of improved compliance levels Level of risk [Very high/high/medium/low] Description of the activity threat/risk/fleet segment  Level of the threat/risk at the beginning of the year, expressed in compliance level  Target improvement of the compliance level  Level of the threat/risk at the end of the year, expressed in compliance level  No of inspections per threat/risk  No of serious infringements detected per threat/risk, including serious infringements rate and trend (by comparison with two previous years)  Proportion of inspections on fishing vessels/operators resulting in one or more serious infringements  Ex post analysis, including evaluation of the deterrent effect and explanation in case the target compliance level has not been reached VI. Analysis of other inspection and control activities: transhipment, aerial surveillance, importation/exportation VII. Actions such as training or information sessions designed to have an impact on compliance by fishing vessels and operators VIII. Proposal(s) for improving effectiveness of control, inspection and enforcement activities (for each member state concerned) (*1) The infringement rate shall be intended as the ratio between the No of suspected infringement and the No inspections, expressed in % (*2) The infringement rate shall be intended as the ratio between the No of suspected infringement and the No inspections, expressed in % (*3) The infringement rate shall be intended as the ratio between the No of suspected infringement and the No inspections, expressed in % (1) Regulation (EU) 2016/1627 of the European Parliament and of the Council of 14 September 2016 on a multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean and repealing Council Regulation (EC) No 302/2009 (OJ L 252, 16.9.2016, p. 1).